
	

113 S827 IS: Big Oil Bailout Prevention Trust Fund Act of 2013
U.S. Senate
2013-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 827
		IN THE SENATE OF THE UNITED STATES
		
			April 25, 2013
			Mr. Menendez (for
			 himself, Mr. Nelson,
			 Mr. Durbin, Mr.
			 Reed, and Mr. Whitehouse)
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to require oil
		  polluters to pay the full cost of oil spills, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Big Oil Bailout Prevention Trust
			 Fund Act of 2013.
		2.Oil Spill
			 Liability Trust Fund
			(a)Limitations on
			 expenditures and authority To borrowSection 9509 of the Internal Revenue Code
			 of 1986 is amended—
				(1)in subsection
			 (c)—
					(A)by striking
			 paragraph (2);
					(B)by striking
			 Expenditures and all that follows through
			 Amounts in and inserting Expenditures.—Amounts
			 in; and
					(C)by redesignating
			 subparagraphs (A) through (F) as paragraphs (1) through (6), respectively, and
			 indenting appropriately;
					(2)in subsection
			 (d)—
					(A)by striking
			 paragraph (2);
					(B)by redesignating
			 paragraph (3) as paragraph (2); and
					(C)in paragraph (2)
			 (as so redesignated)—
						(i)by
			 striking subparagraph (B); and
						(ii)by
			 redesignating subparagraph (C) as subparagraph (B); and
						(3)in subsection
			 (e)—
					(A)by striking
			 (or is unable by reason of subsection (c)(2)); and
					(B)by striking
			 and such subsection.
					3.Advance
			 paymentsSection 1012 of the
			 Oil Pollution Act of 1990 (33 U.S.C. 2712) is amended by adding at the end the
			 following:
			
				(m)Advance
				paymentsThe President shall promulgate regulations that allow
				advance payments to be made from the Fund to States and political subdivisions
				of States for actions taken to prepare for and mitigate substantial threats
				from the discharge of
				oil.
				.
		4.Budgetary
			 effectsThe budgetary effects
			 of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act
			 of 2010, shall be determined by reference to the latest statement titled
			 Budgetary Effects of PAYGO Legislation for this Act, submitted
			 for printing in the Congressional Record by the Chairman of the Senate Budget
			 Committee, provided that such statement has been submitted prior to the vote on
			 passage.
		
